DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action sent in response to Applicant’s communication received on 12/03/2020 for the application number 16553451.  The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-20 are cancelled. Claims 21-36 were newly added. Claims 21-36 are presented for examination.  
Information Disclosure Statement
The information disclosure submitted on 12/27/2019, 3/28/2020,4/3/2020,8/12/2020 and 11/10/2020 were filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information, disclosure statement is being considered by the examiner.
Priority
This application is a continuation of the prior filed application 14467783 filed on 8/25/2014 which take the prior of provisional application 61/872,224 filed on 8/30/2013. 
Claim Objections
Claims 32 and 33 objected to because of the following informalities:  Claims 32 and 33 are duplicate claims.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-24, 26-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn ( US Pub: 20060149558) and further in view of Jaggi ( US Pub: 20120016671  ) and further in view of Dzik ( US Pub: 20140040713) 

Regarding claim 1, Kahn teaches a method of improving quality of automated speech analytics ( speech concepts etc., Para 0144) , comprising: receiving audio data in an electronic medium ( speech input, Fig 3, 0156) ; parsing the audio data into a plurality of  temporal audio segments of predetermined segment duration ( segmentation, Para 0154) ; decoding the temporal audio segments using a language model to produce a digital transcript file of the audio data having a ( transcribe file 305, Para 0155) ; zoning the transcript file into meaning units , wherein the zoning comprises: identifying a plurality of utterances within the transcript file by applying at least one of an acoustic model and a linguistic model to the digital transcript file ( locate speaker segment, Fig 12, Para0286)  ; parsing data associated with utterances having more than the predetermined number of words into data windows of predetermined word length; and calculating for each data window, a probability of the data window including a meaning unit boundary by applying an N-Gram linguistic model to the data window; and applying automated speech analytics to the meaning units ( output session file including transcript, Fig 12) 
Kahn does not teach parsing the audio data into a plurality of overlapping temporal audio segments of predetermined segment duration, wherein a time duration of overlap of segments is a predetermined overlap length ; decoding the overlapping temporal audio segments 
However Jaggi teaches parsing the audio data into a plurality of overlapping temporal audio segments of predetermined segment duration ( overlapping segments, Para 0075) , wherein a time duration of overlap of segments is a predetermined overlap length ( overlapping based on predetermined time length, Claim 23)  ; decoding the overlapping temporal audio segments ( each slice is transcribed, Para 0068, 0075) 
It would have been obvious having the teachings of Kahn to further include the teachings of Jaggi before effective filing date since overlapping segments as it known in the art could reduce the delay hence it’s a known method which yield predictable result


However Dzik teaches determining that one of the plurality of utterances is a separate meaning unit if the one of the plurality of utterances has fewer than a predetermined number of words ( does it have threshold number of words, Para 0067-0069)  and that the one of the plurality of utterances contains more than one separate meaning unit if the one of the plurality of utterances has more than the predetermined number of words ( threshold number of is there, 0016,  Para 0047,  0067-0068) 
Kahn modified by the Jaggi teaches a base concept of segmenting audio data to get the meaningful result. Kahn modified by Jaggi differs from the claim invention on the process of segmenting the transcript of data based on the number of words. Dzik teaches the concept of segmenting the transcript of data based on the number of words since this approach may conserve the computational resources of a computer system ( Para 0067, Dzik) 


Regarding claim 22, Kahn as above in claim 21, teaches  wherein an utterance is a consecutive sequence of words spoken by one speaker ( speech uttered by speaker, Para 0152) 
Regarding claim 23, Kahn as above in claim 21, teaches , wherein the linguistics model calculates probabilities to identify when groupings of words are likely to have emanated from the same speaker (align to a specific speaker, Para 0090,0428 ) 
Regarding claim 24, Kahn as above in claim 21, teaches , wherein the acoustic model is applied to the audio data ( acoustic model, Para 0195) 
Regarding claim 26, Kahn as above in claim 21, teaches  wherein a meaning unit is a basic segment of meaning within the audio data (meaning of a segment, Para 0144)  
Regarding claim 27, Kahn modified by Jaggi and Dzik as above in claim 21, teaches , wherein the transcript file is a text file of most probable sequences of words based on statistics of a language model used in the decoding  ( transcription based on language model, Par a0057, Kahn;  transcription based on language model probability, Para 0085, 0087, Dzik) 
Regarding claim 28, Kahn as above in claim 21, teaches  wherein the decoding is performed using large vocabulary continuous speech recognition (LVCSR)  ( large vocabulary continuous speech recognition system, Para 0157, Kahn; Viterbi algorithm, Para 0055, Jaggi) 

Regarding claim 29, Kahn as above in claim  28, wherein the LVSCR is performed using the Viterbi algorithm( large vocabulary continuous speech recognition system, Para 0157, Kahn; Viterbi algorithm, Para 0055, Jaggi)

Regarding claim 30, Kahn modified by Dzik as above in claim 21, teaches wherein the decoding includes applying at least one linguistic model to the overlapping audio segments ( linguistic model to the segment, 0067-0068, Dzik processing the segmented speech using the language model, Para 0133, Kahn) 
Regarding claim 31, Kahn modified by Dzik as above in claim 30 teaches wherein the applied linguistic model is specific to a vocabulary for an anticipated content (language model with specific vocabulary, Para 0199, 0036, 0428, Kahn) 
Regarding claim 32, Kahn modified by Dzik as above in claim 21, teaches wherein the linguistic model used for zoning is same as the language model used for decoding ( segmenting, the word, Para 0068-0069, Dzik)
Regarding claim 33, Kahn modified by  Dzik as above in claim 21, teaches , wherein the linguistic model used for zoning is the same1V InventorRoni RomanoAttorney Docket No. 10171-419US2 Application No. To be assigned FiledHerewith Page5 of6 linguistic model used for decoding  ( segmenting, the word, Para 0068-0069, Dzik)
Regarding claim 34, Kahn as above in claim 21, teaches , the zoning further comprising applying a linguistic model to identify words with a high probability of indicating a change of meaning unit (using a probabilistic model to indicate changes, Para 0025,  meaning units, paraphrase, key concept, Para 0144) 

Regarding claim 36, Kahn as above in claim 21, teaches wherein the N-gram linguistic model incudes a probability that a particular word will appear within proximity of a meaning unit boundary( During the decoding phase, the search for the best sequence of words using the acoustic model is constrained by the language model and lexicon. The language model defines the most likely sequence of words based upon prior experience. This is based upon a frequency analysis of word combinations in a specified text corpus. While trigram modeling is common, other N-gram techniques may be used. The language model may provide information on the probability of a word or phrase following another, possible branching patterns given the a word or phrase, word use frequency, and likelihood that a particular trigram or other N-gram is present in the text corpus, Para 0033) 

Claim 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn ( US Pub: 20060149558) and further in view of Jaggi ( US Pub: 20120016671  ) and further in view of Dzik ( US Pub: 20140040713)  and further in view of Bangalore ( US Pub: 20100131260) 

Regarding claim 25, Kahn modified by Jaggi and Dzik as above in claim 21, does not explicitly teaches wherein the zoning further includes calculating an entropy of the audio data
However Bangalore teaches wherein the zoning further includes calculating an entropy of the audio data ( segments into dialog act, 0028; dialog act is based on entropy model, Para 0027; 0024) 
It would have been obvious having the teachings of Kahn and Jaggi and Dzik to further include the concept of entropy model of Bangalore since entropy model has been widely known in the art to tag the utterance which can improve the segmentation process to segment the based on speaker or change in the discourse ( Para 0041, Bangalore ) 
Regarding claim 35, Kahn modified by Jaggi and Dzik as above in claim 34, does not explicitly teaches wherein the words with a high probability of indicating a change of meaning unit include words starting with letters "wh" 
However Bangalore teaches the concept wherein the words with a high probability of indicating a change of meaning unit include words starting with letters "wh" ( entropy model for dialog turn, Para 0024, 0027, 0039, 0042; Interpretation explanation: meaning unit starting with letters “wh” however Banglore does teaches the concept of bag of words which includes “ what, when, who…. “ ect as a question which meaning transition, further Bangalore teaches the concept of entropy model which takes into account any word with the transition/change probability, hence if the bag of words include words starting with “wh” which in Bangalore is “what”, “when” , “who” and many other words, one can interpret that change when words starting with “wh” is received) 

It would have been obvious having the teachings of Kahn and Jaggi and Dzik to further include the concept of entropy model of Bangalore since entropy model has been widely known in the art to tag the utterance which can improve the segmentation process  to segment the based on speaker or change in the discourse for e.g. if the words starts with “wh” that is easily be taking into account in the BOW of entropy model  ( Para 0041, Bangalore ) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHA MISHRA/Primary Examiner, Art Unit 2674